Name: 93/142/EEC: Commission Decision of 23 February 1993 on the establishment of overall quantities of food aid for 1993 and a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: economic policy;  non-governmental organisations;  cooperation policy;  economic conditions
 Date Published: 1993-03-09

 Avis juridique important|31993D014293/142/EEC: Commission Decision of 23 February 1993 on the establishment of overall quantities of food aid for 1993 and a list of products to be supplied as food aid Official Journal L 056 , 09/03/1993 P. 0044 - 0046COMMISSION DECISION of 23 February 1993 on the establishment of overall quantities of food aid for 1993 and a list of products to be supplied as food aid(93/142/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last extended by Regulation (EEC) No 1930/90 (2), and in particular Article 5 thereof, Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to lay down the total quantities of each product to be supplied under the food aid operations for 1993, and to specify the products involved; Whereas the overall quantities of food aid for 1993, should be decided and food aid operations implemented on the basis of the budgetary resources available; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The total quantities of each product to be supplied to certain developing countries and certain organizations, or to be used for emergency food-aid schemes implemented by ECHO, under the Community budget for 1993, are set out in Annex I. 2. The products which may be supplied as food aid are listed in Annex II. Done at Brussels, 23 February 1993. For the Commission Manuel MARÃ N Member of the Commission (1) OJ No L 370, 30. 12. 1986, p. 1; corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 174 7. 7. 1990, p. 6. ANNEX I Quantities of food aid to be made available in 1993: I. Standard food aid - Cereals: (a) an initial instalment of 927 700 tonnes; (b) a second instalment of up to 429 000 tonnes (1), - Milk powder and equivalent products: a maximum of 50 000 tonnes, - Butteroil: a maximum of 5 000 tonnes, - Sugar: a maximum of 15 000 tonnes (1), - Vegetable oil (seed oil and olive oil): a maximum of 70 000 tonnes (1), - Other products: a maximum of ECU 48 million (1). II. Emergency food aid (ECHO) - Cereal equivalent: a maximum of 125 435 tonnes (1). (1) The quantities package given above may be increased by up to a maximum of 15 %, provided that this does not affect the overall budget. ANNEX II "" ID="01">0202> ID="02">Meat of bovine animals, frozen"> ID="01">0203> ID="02">Meat of swine, frozen"> ID="01">0204> ID="02">Meat of sheep or goat, frozen"> ID="01">0210> ID="02">Meat of bovine animals, of swine, sheep or goat, salted, in brine, dried or smoked"> ID="01">0305> ID="02">Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish-meal fit for human consumption"> ID="01">ex 0402> ID="02">Milk and cream, in powder, granules or other solid forms, or milk substitutes"> ID="01">ex 0405 00> ID="02">Butteroil"> ID="01">0406> ID="02">Cheese and curd"> ID="01">0713> ID="02">Dried leguminous vegetables, shelled, whether or not skinned or split"> ID="01">0806 20> ID="02">Dried grapes"> ID="01">ex Chapter 10> ID="02">Cereals"> ID="01">1101 1102> ID="02">Cereal flours"> ID="01">1103> ID="02">Cereal groats, meal and pellets"> ID="01">1104> ID="02">Cereal grains otherwise worked, except rice of CN code 1006; germ of cereals, whole, rolled, flaked or ground"> ID="01">1106 10 00> ID="02">Flour and meal of the dried leguminous vegetables of CN code 0713"> ID="01">ex 1202> ID="02">Groundnuts"> ID="01">1509> ID="02">Olive oil"> ID="01">ex 1507 ex 1508 ex 1511 ex 1512 ex 1513 ex 1514 ex 1515 > ID="02">Vegetable oils and their fractions, whether or not refined, but not chemically modified, for human consumption"> ID="01">1602> ID="02">Other prepared or preserved meat, meat offal or blood"> ID="01">ex 1604 13 to 1604 19> ID="02">Prepared or preserved fish: sardines; tunas; mackerel; anchovies; other"> ID="01">1701> ID="02">Cane or beet sugar and chemically pure sucrose, in solid form"> ID="01">ex 1901> ID="02">Food preparations of flour, meal, etc., not elsewhere specified or included"> ID="01">ex 1902> ID="02">Uncooked pasta, not stuffed or otherwise prepared"> ID="01">ex 1905> ID="02">Sweet biscuits; waffles and wafers"> ID="01">2002> ID="02">Tomatoes prepared or preserved otherwise than by vinegar or acetic acid"> ID="01">ex 2106> ID="02">Food preparations not elsewhere specified or included: protein concentrates and textured protein substances derived from milk"> ID="01">n.a.> ID="02">Fresh products to be bought locally in developing countries, such as fruit and vegetables (1) "> ID="01">n.a.> ID="02">Freeze-dried products and ready prepared meals (1) ""> (1) Non-governmental organizations and international bodies only, priority to be given to refugees.